                                                                       JS-6
 1
 2
 3
 4
 5
 6
 7
 8
 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12
     JITRADE, INC. a California              Case No. 2:18-cv-03034-SVW-JEM
13
     Corporation;
14
                                             JUDGMENT
15              Plaintiff,

16                vs.                        Assigned to Hon. Stephen V. Wilson
17
     DESIGN OF DK, INC. d/b/a CUBE
18   PLUS, a California Corporation; YONG
19   WOO KIM, an individual;
     CICINDELAE, INC. d/b/a ORANGE
20
     SHINE, a California Corporation; DO
21   GI KIM, an individual; and DOES 1-10,
22   inclusive,

23              Defendants.
24
25
26
27
28


                                             1
                               [PROPOSED] JUDGMENT
 1          On September 28, 2018, Defendants CICINDELAE, INC. and DO GI KIM

 2   (collectively referred as “Defendants”) served an offer of judgment to Plaintiff
 3   JITRADE, INC. (“Plaintiff”) in the sum of 2,601.00, to resolve all claims alleged
 4   in Plaintiff’s Complaint, plus the amount of costs accrued to date, not including
 5   attorneys’ fees, in favor of the plaintiff. Plaintiff accepted the offer of judgment on
 6   October 5, 2018.
 7          On October 5, 2018, Plaintiff filed its Notice of Offer of Judgment and
 8   Acceptance pursuant to FRCP 68.
 9          Accordingly, IT IS HEREBY ADJUDGED that Plaintiff JITRADE, INC.
10   shall recover from Defendants in the sum of two thousand six hundred and one
11   dollars ($2,601.00), plus the amount of costs accrued to date, not including
12
     attorneys’ fees, in favor of the plaintiff.
13
            Plaintiff may file a bill of costs and a motion for attorney fees within 30 days
14
     from the issuance of the judgment.
15
16
17
18   Dated: October 24, 2018
19
                                                       ________________________
20                                                     Honorable Stephen V. Wilson
21                                                     United States District Court
22
23
24
25
26
27
28


                                                   2
                                    [PROPOSED] JUDGMENT
